Citation Nr: 1749527	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-46 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral foot disability, to include left calcaneal bone spur, bilateral hallux valgus, bilateral degenerative disease, bilateral hammertoes, bilateral onychomycosis of the toenails, bilateral plantar fasciitis, and bilateral pes planus.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinea pedis of the feet.

4.  Entitlement to service connection for a skin disability, claimed as chloracne, to include as due to in-service exposure to herbicide agents.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for allergic reactions.

7.  Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial disability rating greater than 20 percent for degenerative disc disease of the lumbar spine.

9.  Entitlement to an initial disability rating greater than 40 percent for radiculopathy of the left lower extremity.

10.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy of the right lower extremity.

11.  Entitlement to an increased rating greater than 10 percent for residuals of a left wrist fracture with degenerative joint disease.

12.  Entitlement to an initial disability rating greater than 20 percent for left knee chondromalacia patella, degenerative osteoarthritis, and residuals of a medial meniscal tear.

13.  Entitlement to an increased rating greater than 10 percent for traumatic arthritis of the right knee.

14.  Entitlement to a compensable rating for bilateral hearing loss.

15.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971 and from May 1972 to April 1974 with subsequent service in the U.S. Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  

The Board observes that most of the Veteran's claims for increased ratings have been remanded herein in order to afford the RO an opportunity to review pertinent evidence associated with the claims file since the Veteran's claims were last considered in December 2014.  However, the Board's review of the medical evidence associated with the claims file since the December 2014 statement of the case reflects that none of this evidence is pertinent to his claims for entitlement to a compensable rating for bilateral hearing loss or whether new and material evidence has been received to reopen the claim of entitlement to service connection for GERD.  Accordingly, a waiver of RO consideration of the new evidence is not required with respect to these claims.  See 38 C.F.R. § 20.1304 (2016).

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disability and tinea pedis; entitlement to service connection for sinusitis and allergic reactions; entitlement to increased ratings for PTSD, a lumbar spine disability, left lower extremity radiculopathy, right lower extremity radiculopathy, left wrist fracture, left knee disability, and right knee disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision denied service connection for GERD and bilateral pes planus.  The Veteran was provided notice of the rating decision that same month.  However, VA received new and material evidence pertinent to his claim within one year of the date of the notice; accordingly, the June 2008 rating decision is not final with respect to those issues.

2.  A March 2009 rating decision denied service connection for plantar fasciitis, pes planus, and tinea pedis and the Veteran was provided notice of the decision that same month.  However, VA received new and material evidence pertinent to the claims within one year of the date of the notice; accordingly, the March 2009 rating decision is not final with respect to those issues.

3.  A June 2009 rating decision denied entitlement to service connection for GERD and the Veteran was provided with notice of the rating decision that same month.  However, VA received new and material evidence pertinent to the claim within one year of the date of the notice; accordingly, the June 2009 rating decision is not final.

4.  A March 2010 rating decision denied entitlement to service connection for GERD, tinea pedis, and a bilateral foot disorder.  The Veteran was provided with notice of the rating decision that same month.  The Veteran did not appeal the March 2010 rating decision and no new and material evidence pertinent to the claims was received within the one-year appeal period of that decision.  Accordingly, the March 2010 rating decision is final.

5.  Evidence received since the March 2010 rating decision is not new and material to the Veteran's claim for entitlement to service connection for GERD.

6.  Evidence received since the March 2010 rating decision is new and material to the Veteran's claim for entitlement to service connection for a bilateral foot disability.

7.  Evidence received since the March 2010 rating decision is new and material to the Veteran's claim for entitlement to service connection for tinea pedis.

8.  The Veteran is presumed to have been exposed to herbicide agents during his active duty service.

9.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's skin disability was incurred during active duty service.

10.  The Veteran's bilateral hearing loss is manifested by no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The June 2008, March 2009, and June 2009 rating decisions are not final with respect to the Veteran's claims to establish service connection for GERD, a bilateral foot disorder, and tinea pedis.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The March 2010 rating decision is final with respect to the Veteran's claims to establish service connection for GERD, a bilateral foot disorder, and tinea pedis.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  The evidence submitted since the March 2010 last final rating decision is not new and material, and the claim for service connection for GERD is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The evidence submitted since the March 2010 last final rating decision is new and material, and the claim for service connection for a bilateral foot disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The evidence submitted since the March 2010 last final rating decision is new and material, and the claim for service connection for tinea pedis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  The criteria for entitlement to service connection for a skin disability are met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the Veteran's claims to reopen the issue of entitlement to service connection for tinea pedis and a bilateral foot disability and granting entitlement to service connection for a skin disability, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

With regard to the issues of entitlement to a compensable rating for bilateral hearing loss and whether new and material evidence has been received to reopen the claim of entitlement to service connection for GERD, VA's duties to notify and assist have been met.  Letters dated in February 2012, April 2013, and December 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

The Veteran was most recently afforded a VA examination with respect to his claim for a compensable rating for bilateral hearing loss in July 2014.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's bilateral hearing loss under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the July 2014 VA examination to be adequate.  The Veteran did not undergo a VA examination with regard to his claim to reopen the issue of entitlement to service connection for GERD.  VA is not required to provide a VA examination or obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  New and Material Evidence Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

	a.  GERD

The RO first denied entitlement to service connection for GERD in a June 2008 rating decision and notified the Veteran of its decision that same month.  The Veteran submitted additional evidence pertinent to the claim within one year of the June 2008 notice; accordingly, the June 2008 rating decision did not become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In June 2009, the RO reconsidered its prior decision and again denied entitlement to service connection for GERD, notifying the Veteran of its decision that same month.  The Veteran again submitted evidence pertinent to his claim within the one year appeal period; thus, the June 2009 rating decision did not become final.  Id.  In March 2010, the RO issued a third rating decision, again denying entitlement to service connection for GERD.  The Veteran was notified of the RO's decision that same month.  The Veteran did not file a notice of disagreement to the March 2010 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, the March 2010 decision is final.  Id.

The March 2010 rating decision denied entitlement to service connection for GERD based upon its conclusion that the evidence of record did not show in-service incurrence of GERD or a link between the Veteran's current GERD and his active duty service.

In its August 2013 rating decision, the RO determined that new and material evidence was not presented to reopen the Veteran's claim.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Evidence of record at the time of the March 2010 rating decision consists of VA and private treatment records showing diagnoses of and treatment for GERD, and a February 2009 private medical opinion from S. Khandekar, M.D. noting that the Veteran "suffered with GERD for many years, while in the military.  Therefore it is more likely than not that the disease is related to active duty service."  Also of record was an August 2009 private medical opinion from J. Furse, M.D., who observed that the Veteran had a "history of frequent indigestion which dates back to military service when he had frequent complaints of indigestion and used to eat a moderate number of Tums and Rolaids and also used baking soda."  Additionally, the Veteran submitted a lay statement in October 2009 explaining that he sought treatment from the medics for GERD during military service.  He noted that the medics did not keep a record of such treatment, and that he was merely given Rolaids or Tums.  He stated that something like GERD was "a joke" to the medics because it was not as severe as treating those wounded in battle.  In a December 2009 lay statement, he reported that his main source of food during combat in Vietnam was c-ration canned food that he ate cold which frequently gave him heartburn, indigestion, gas, and acid reflux.  He recalled receiving treatment from the medics in the field in the form of Tums or Alka-Seltzer.  

Pertinent evidence received since the March 2010 final denial includes VA treatment records and private treatment records.  The VA and private medical treatment records reflect diagnoses of and treatment for GERD.  Some of the private treatment records submitted note that the Veteran has had GERD since military service, but these records are dated in December 2008 and are duplicative of the evidence already in the claims file at the time of the March 2010 rating decision.  Therefore, this evidence is not new.  None of the new evidence received since the March 2010 final rating decision mentions or discusses the etiology of the Veteran's GERD.  In the absence of any new evidence received since the March 2010 rating decision which discusses the existence of the Veteran's symptoms during service or the etiology of his currently diagnosed GERD, the Board must conclude that new and material evidence has not been received to reopen the claim of entitlement to service connection for GERD.  Accordingly, the Veteran's claim for entitlement to service connection for GERD is not reopened.

	b.  Bilateral Foot Disorder

The RO first denied entitlement to service connection for pes planus in a June 2008 rating decision and notified the Veteran of its decision that same month.  The Veteran submitted additional evidence pertinent to the claim within one year of the June 2008 notice; accordingly, the June 2008 rating decision did not become final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In March 2009, the RO issued another rating decision which denied entitlement to service connection for bilateral plantar fasciitis as well as bilateral pes planus and notified the Veteran of its decision that same month.  The Veteran again submitted evidence pertinent to his claim within the one year appeal period; thus, the March 2009 rating decision did not become final.  Id.  In March 2010, the RO issued a third rating decision, again denying entitlement to service connection for a bilateral foot disorder, diagnosed as left calcaneal bone spur, bilateral hallux valgus, bilateral degenerative arthritis, bilateral hammertoes, bilateral onychomycosis of the toenails, bilateral plantar fasciitis, and bilateral pes planus.  The Veteran was notified of the RO's decision that same month.  The Veteran did not file a notice of disagreement to the March 2010 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, the March 2010 decision is final.  Id.

The March 2010 rating decision denied entitlement to service connection for a bilateral foot disorder based upon its conclusion that the weight of the probative evidence of record did not show that the Veteran had a "chronic, disabling foot condition" during his military service or that his current foot disabilities were caused or aggravated by his military service.

In its August 2013 rating decision, the RO determined that new and material evidence was presented to reopen the Veteran's claim.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Pertinent evidence received since the March 2010 last final rating decision consists of VA treatment records, private treatment records, lay statements, and VA examination reports.  In a January 2012 lay statement, the Veteran explained that, during service in the MeKong Delta his feet stayed wet all of the time because he was always crossing canals and rivers.  He recalled "hurting [his] knees and feet and back while jumping out of the helicopters and from airplanes."  He noted that his feet "still hurt now because of jungle fungus and dryness" and that his feet were damaged from being wet on a constant basis.  A May 2010 private treatment record from J. Cahill, DPM reflects diagnoses of pes planovalgus deformities with chronic plantar fasciitis, posterior tibial tendonitis, valgus deformities of both great toes, and hammertoe deformities of the second toes, bilaterally.  Dr. Cahill noted that the Veteran had a history of parachute jumping during active duty service and that the Veteran "states the problems with his feet began while parachuting on active duty."  A May 2011 private treatment record from Dr. Cahill notes that the Veteran's symptomatic pesplanovalgus with chronic plantar fasciitis and posterior tibial tendonitis and bilateral hallux abducto valgus with bunions and second toe hammertoes bilaterally "were more likely than not aggravated by his active duty military experience."

After a thorough review of the evidence of record, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disorder.  In particular, the Veteran provided a private medical opinion linking his diagnosed bilateral foot disabilities to his active duty service.  This evidence is new in that it was not of record at the time of the prior final denial.  It is also material, as it suggests that the Veteran's bilateral foot disabilities are related to his active duty service.  Accordingly, the Veteran's claim for entitlement to service connection for a bilateral foot disability is reopened.

	c.  Tinea Pedis of the Bilateral Feet

The RO first denied entitlement to service connection for tinea pedis in a March 2009 rating decision and notified the Veteran of its decision that same month.  The Veteran submitted additional evidence pertinent to the claim within one year of the March 2009 notice; accordingly, the March 2009 rating decision did not become final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In March 2010, the RO issued another rating decision which denied entitlement to service connection for bilateral tinea pedis and notified the Veteran of its decision that same month.  The Veteran did not file a notice of disagreement to the March 2010 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, the March 2010 decision is final.  Id.

The March 2010 rating decision denied entitlement to service connection for tinea pedis based upon its conclusion that there was no evidence of tinea pedis during the Veteran's active duty service.  

In its August 2013 rating decision, the RO determined that new and material evidence was presented to reopen the Veteran's claim.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the March 2010 rating decision, VA has received evidence pertinent to the Veteran's claim consisting of VA treatment records, private treatment records, and lay statements.  In a February 2012 statement, the Veteran reported that he had jungle fungus and dryness during military service due to wearing boots every day in the jungle.  He explained that his feet were always wet during service.

After a thorough review of the evidence of record, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for tinea pedis.  In particular, the Veteran provided competent lay statements which reflect that he experienced symptoms of a foot fungus during military service.  This evidence is new in that it was not of record at the time of the prior final denial.  It is also material, as it suggests that the Veteran may have experienced tinea pedis during military service.  See Justus, 3 Vet. App. 512-13 (the credibility of the evidence is presumed).  Accordingly, the Veteran's claim for entitlement to service connection for tinea pedis is reopened.

II.  Service Connection for a Skin Disorder

The Veteran alleges that entitlement to service connection for a skin disability, to include chloracne, is warranted on a direct basis and that service connection is warranted based upon in-service exposure to herbicide agents.

As mentioned above, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of a skin disability, including chloracne.  In reports of medical history dated in May 1971, March 1972, April 1974, December 1988, July 1992, and March 1997 the Veteran denied a history of skin disease.  

VA and private treatment records from 1999 through 2017 reflect diagnoses of and treatment for nonspecific dermatitis, lichen simplex chronicus, centrofacial melisma, notalgia paresthetica with subsequent macular amyloidosis, and bilateral malar melisma.

October 2007 and August 2009 letters from J. Furse, M.D. note that the Veteran reported that he broke out with a rash during his first year of service in the Republic of Vietnam.  Dr. Furse opined that, "[w]ith the history of exposure to agent orange and the history of rash in the first year of service in Vietnam, it appears more likely than not that this rash is directly related to exposure to agent orange."

A May 2008 VA skin examination notes the Veteran's statements that he began experiencing a recurrent rash over his back and face while deployed to Vietnam.  He explained that, after discharge, he continued to experience this problem intermittently.  He stated that he experienced a flare of his rash about two to three times per year.  The diagnosis was lichen simplex chronicus.  An etiological opinion was not provided.

An April 2009 VA treatment record reflects that the Veteran reported experiencing facial hyperpigmentation and pruritic back area for years "since active duty in [V]ietnam."

In a December 2009 statement, the Veteran reported that when he had a skin irritation, rash, redness, or sudden unusual marks and blemishes during service in Vietnam, it wasn't given much attention.  He recalled that the "medics would just give us a tube of cream and tell us to go on and put that on it and we could get another tube when that one was gone and that was about it."  

In May 2011, the Veteran underwent a VA skin examination.  After performing a physical examination, the VA examiner diagnosed cherry angiomas, facial melisma, and hypopigmented macules on the back.  The VA examiner opined that the diagnosed skin disorders were "unrelated to Agent Orange exposure."  The VA examiner also noted that the Veteran denied a history of skin disease in numerous reports of medical history.  Based on the Veteran's negative service treatment records, the VA examiner concluded that the Veteran's skin disorders were "not related to Agent Orange exposure" because "the only associated skin illness associated with Agent Orange exposure is chloracne, and he has no physical exam findings . . . that would be consistent with a diagnosis of chloracne."

In this case, the Board finds that the evidence is in relative balance as to whether the Veteran has skin disability which is related to his active duty service.  Initially, the evidence demonstrates evidence of a current disability, as the medical records show diagnoses of and treatment for nonspecific dermatitis, lichen simplex chronicus, centrofacial melisma, notalgia paresthetica with subsequent macular amyloidosis, and bilateral malar melisma.  Degmetich, 104 F.3d 1328, 1333.  

Although the Veteran's service treatment records do not show complaints of or treatment for a skin disability during service, the Veteran has provided lay statements that he experienced a skin rash during service, and that he was given a skin cream by medics in Vietnam to treat the rash.  

The Board observes that the Veteran was awarded a Combat Infantryman Badge for his first period of service, which includes his time serving in Vietnam.  In those cases where the evidence shows that the Veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence; to that end, any reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2016).  Although the Veteran's service treatment records do not show diagnoses of or treatment for a skin disability during service, the Board accepts the Veteran's lay statements that he experienced a rash during service and was given cream by the medics as evidence of in-service incurrence.

The Board acknowledges that there are etiological opinions both in favor of and against the Veteran's claim.  In that regard, while the May 2011 VA examiner provided a negative opinion, the VA examiner only provided an opinion as to whether the Veteran's skin disability was related to in-service exposure to Agent Orange.  The VA examiner did not address whether the Veteran's skin disability had its onset during service or was otherwise related to service.  Further, the VA examiner did not address any of the Veteran's lay statements regarding in-service symptomatology of rashes, which are presumed credible in this instance.  In contrast, the Veteran's private physician provided an opinion that the Veteran's skin disorder is related to his active duty service based, in part, on the Veteran's lay statements that he experienced similar symptoms during service in Vietnam.  Further, the Veteran is considered competent and credible to report witnessing skin manifestations during and since his service.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  

The provisions of 38 C.F.R. § 3.303(d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  As the evidence is in relative balance as to whether the Veteran's current skin disability is related to his active duty service, the benefit-of-the-doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  Service connection for a skin disability is granted. 

III.  Increased Rating for Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (201); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table VI correlates the average pure tone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85. 

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in a higher number.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

VA treatment records from 2011 through 2017 are silent for any complaints of or treatment for bilateral hearing loss.

In March 2012, the Veteran underwent a VA examination to determine the severity of his bilateral hearing loss.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
40
45
LEFT
20
15
25
40
35

The average puretone threshold for the relevant frequencies was 34 in the right ear and 29 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  Acoustic immittance findings, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were normal in each ear.  The diagnosis was bilateral sensorineural hearing loss.  With regard to the functional impact of the Veteran's hearing loss, the examiner indicated that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.

In July 2014, the Veteran underwent another VA audiological examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
40
40
LEFT
10
15
15
35
35

The average puretone threshold for the relevant frequencies was 29 in the right ear and 25 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Acoustic immittance findings, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were normal in each ear.  The diagnosis was bilateral sensorineural hearing loss.  With regard to the functional impact of the Veteran's hearing loss, the examiner indicated that the Veteran's hearing loss impacted his ability to hear conversation in noise.

A March 2016 private treatment record notes that the Veteran was not having trouble hearing the television when others did not and did not strain or struggle to hear or understand conversations.  A hearing evaluation showed negative whisper testing.

After thorough review of the evidence of record, the Board concludes that a compensable rating is not warranted for bilateral hearing loss.  The audiometric results of the March 2012 audiogram reveal hearing loss resulting in Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  The results of the July 2014 VA examination also show hearing loss resulting in Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  With a numeric designation of Level I in each ear, the point of intersection on Table VII requires the assignment of a noncompensable disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Additionally, the Veteran's bilateral hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86.  Thus, a compensable rating is not warranted for the Veteran's bilateral hearing loss.

After review of the evidence of record, there is no evidence of record that would warrant a compensable rating for the Veteran's bilateral hearing loss.  38 U.S.C.A. 5110 (West 2014); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's hearing loss, the evidence shows no distinct periods of time during which the Veteran's bilateral hearing loss has varied to such an extent that staged ratings would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations). 

For the foregoing reasons, a compensable rating for bilateral hearing loss is not warranted.

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and puretone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations in background noise.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the noncompensable rating is, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has appealed the denial of his claim for entitlement to a TDIU.  This claim is addressed in the Remand section of this decision, below.



ORDER

New and material evidence not having been received, the claim for entitlement to service connection for GERD is not reopened.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral foot disability is reopened.

New and material evidence having been received, the claim for entitlement to service connection for tinea pedis is reopened.

Entitlement to service connection for a skin disability is granted.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

I.  Bilateral Foot Disability

With regard to the Veteran's reopened claim for entitlement to service connection for a bilateral foot disability, a new VA examination is required.  Although the Veteran was provided with a VA examination addressing the etiology of his bilateral foot disability in February 2009, the Board finds the opinion provided to be inadequate.  Specifically, while the VA examiner acknowledged the Veteran's reports of foot symptomatology during service, the examiner's conclusion that the Veteran's bilateral foot disability was not related to service was based upon the examiner's finding of "no evidence of a chronic condition of the feet while in the military."  The examiner did not discuss the Veteran's lay statements of symptoms during service or the service treatment records which show that he reported foot trouble during service.  With regard to the Veteran's lay statements of in-service symptomatology, the Board observes that the Veteran was awarded a Combat Infantryman Badge for his service in the U.S. Army from June 1968 to June 1971 (his first period of service).  Under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b) (West 2014).

Additionally, the examiner noted, incorrectly, that the Veteran was not diagnosed with pes planus until "many years after his active duty time in which he was serving as a civilian in the National Guard . . . ."  This is inaccurate because the Veteran's service treatment records reflect that pes planus was first noted at the Veteran's March 1972 entrance examination for his second period of military service.  Given the February 2009 VA examiner's failure to address the Veteran's competent and credible lay statements of foot symptoms during service and the fact that the opinion was based on inaccurate facts, a new VA examination is warranted.

II.  Tinea Pedis

After reviewing the evidence in the claims file, the Board concludes that the Veteran should be afforded a VA examination to assess the etiology of his tinea pedis.  The Veteran's service treatment records reflect complaints of itching pain between the toes on the left foot and a diagnosis of Athlete's Foot in March 1971.  Further, the Veteran submitted an August 2009 private medical treatment record which notes that his tinea pedis began during military service.  As noted above, the Veteran's assertions of events during combat are presumed to be accurate.  Id.  Further, the medical evidence suggests that the Veteran's tinea pedis may be related to his military service.  As the Veteran has not yet been afforded a VA examination assessing the etiology of his tinea pedis, a VA examination is warranted.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

III.  Sinusitis

After reviewing the Veteran's claims file, the Board concludes that the Veteran should be afforded a VA examination to determine the etiology of the Veteran's sinusitis.  The Veteran's service treatment records reflect that the Veteran was treated for sinus congestion during service.  They also note the Veteran's reports of sinusitis and hay fever at the Veteran's discharge from his first period of active duty service, at entrance and discharge from his second period of active duty service, and in his subsequent National Guard service.  Further, the evidence reflects current diagnoses of and treatment for sinusitis and the Veteran has provided lay statements that he has experienced sinus infections often since service discharge.  Based on this evidence, the Veteran should be provided with a VA examination to determine the etiology of his sinusitis.  Id.

IV.  Allergic Reactions to Fruit and Nuts

Review of the record shows that the Veteran was not provided with a VCAA notice letter with regard to his claim for entitlement to service connection for allergic reactions to fruit and nuts.  Thus, on remand, proper VCAA notice must be provided with respect to this claim.

V.  Increased Ratings for PTSD, Lumbar Spine, Left Lower Extremity Radiculopathy, Right Lower Extremity Radiculopathy, Left Wrist Fracture, Left Knee Disability, and Right Knee Disability

Under 38 C.F.R. § 20.1304(c), any pertinent new evidence received by the Board without a waiver must be referred to the RO.  38 C.F.R. § 20.1304(c) (2016).  Review of the Veteran's claims file reveals that a substantial amount of additional evidence which pertinent to the claims for entitlement to increased ratings for PTSD, a lumbar spine disability, left lower extremity radiculopathy, right lower extremity radiculopathy, left wrist fracture, left knee disability, and right knee disability has been associated with the claims file and has not been considered by the RO since its December 2014 statement of the case.  This evidence consists of VA treatment records dated from December 2014 through June 2017 as well as private treatment records.  A waiver of RO consideration of this evidence is not of record.  Thus, it would be prejudicial for the Board to address this evidence without a waiver. 

Further, the RO should determine whether any of the additional evidence contained in the claims file suggests a worsening of the Veteran's PTSD, lumbar spine disability, left lower extremity radiculopathy, right lower extremity radiculopathy, left wrist fracture, left knee disability, and right knee disability since the most recent VA examinations, conducted in August 2014.  If so, new VA examinations should be provided.

VI.  TDIU

Last, the issue of entitlement to a TDIU is intertwined with the claims remanded herein; accordingly, it must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Provide a VCAA notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate his claim for entitlement to service connection for allergic reactions to fruit and nuts.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  Provide the Veteran with a new VA examination by an appropriate physician to determine the etiology of all diagnosed foot disabilities.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  The examiner must state all diagnosed foot disorders found on examination.  Based upon a complete review of the evidence of record, the VA examiner must state whether it is at least as likely as not (i.e., a 50 percent probability or more) that any foot disorder currently diagnosed, or diagnosed during the appeal, even if currently resolved, was caused or incurred as a result of the Veteran's active duty service.  The examiner should specifically comment on whether the Veteran's in-service symptoms were early manifestations of any currently diagnosed foot disorder.  

A complete rationale for all opinions must be provided.  The examiner must consider and discuss all pertinent evidence in the claims file, to include the Veteran's lay statements regarding in-service and post-service symptomatology.  Also, the examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible.

3.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of his tinea pedis.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, the VA examiner must state whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's tinea pedis was caused or incurred as a result of the Veteran's active duty service.  The examiner should specifically comment on whether the Veteran's in-service symptoms as reported and as shown in the service treatment records were early manifestations of tinea pedis.  

A complete rationale for all opinions must be provided.  The examiner must consider and discuss all pertinent evidence in the claims file, to include the Veteran's lay statements regarding in-service and post-service symptomatology.  Also, the examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible.

4.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of his sinusitis.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, the VA examiner must state whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's sinusitis was caused or incurred as a result of the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  The examiner must consider and discuss all pertinent evidence in the claims file, to include the Veteran's lay statements regarding in-service and post-service symptomatology.  Also, the examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible.

5.  The RO should determine whether any of the additional evidence contained in the claims file suggests a worsening of the Veteran's PTSD, lumbar spine disability, left lower extremity radiculopathy, right lower extremity radiculopathy, left wrist fracture, left knee disability, and right knee disability since the most recent VA examinations, conducted in August 2014.  If so, new VA examinations must be provided.

6.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

7.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal taking into consideration all newly acquired evidence since the December 2014 statement of the case.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


